DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/16/2021, with respect to claims 1, 4-8 and 10-15 have been fully considered and are persuasive. Interview held 11/12/2021 was also productive but resulted in no formal agreement at the time. Subsequently, however, the claims were amended by Applicant to overcome the prior art. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1, 4-8 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – claims 1, 8 and 13 includes or specifically recites the allowable subject matter that was proposed during interview 11/12/2021—“a first portion formed of a composite material having a pore at a periphery facing a second portion; and the second portion formed of a metal, wherein the pore forms an air passage at the periphery between the first portion and the second portion,” in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                February 24, 2022